1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s amendment of July 06, 2021 is acknowledged. It is noted that claim 1, 4 and 7 are amended. Claim 3 is canceled.
3. 	  Claims 1-2 and 4-8 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a connector comprising a filler with said pair of fitting bodies; said pair of fitting bodies includes an accommodating portion to internally receive an entire end of said object, said filler covers the end of said object in said accommodating portion; said accommodating portion is a recess in a direction different from an extending direction of said object, a receiving portion of said fitting body receives a bent portion of said object; the object extends from said accommodating portion and being held in said receiving portion.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831